            Case 3:18-cv-07447-WHO Document 1 Filed 12/11/18 Page 1 of 13



1    KILPATRICK TOWNSEND & STOCKTON LLP
     GREGORY S. GILCHRIST (State Bar No. 111536)
2    RYAN T. BRICKER (State Bar No. 269100)
     GIA L. CINCONE (State Bar No. 141668)
3    Two Embarcadero Center, Suite 1900
     San Francisco, California 94111
4    Telephone: (415) 576-0200
     Facsimile: (415) 576-0300
5    E-Mail:     ggilchrist@kilpatricktownsend.com
                 rbricker@kilpatricktownsend.com
6                gcincone@kilpatricktownsend.com
7
     Attorneys for Plaintiff
8    LEVI STRAUSS & CO.
9
                                   UNITED STATES DISTRICT COURT
10
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12   LEVI STRAUSS & CO.,                                  Case No. 3:18-cv-07447
     a Delaware corporation,
13
                           Plaintiff,                     COMPLAINT FOR TRADEMARK
14                                                        INFRINGEMENT, UNFAIR
            v.                                            COMPETITION, DILUTION, AND
15                                                        COUNTERFEITING (INJUNCTIVE
     NTS W. USA, LLC, a limited                           RELIEF SOUGHT)
16   liability company registered in Delaware,
                                                          JURY TRIAL DEMAND
17                         Defendant.
18
19
20          Plaintiff Levi Strauss & Co. (“LS&Co.”) complains against Defendant NTS W. USA, LLC

21   (“Desigual” or “Defendant”) as follows:

22                 JURISDICTION, VENUE, AND INTRA-DISTRICT ASSIGNMENT

23          1.     Plaintiff’s LS&Co.’s first, second, and third claims arise under the Trademark Act

24   of 1946 (the Lanham Act), as amended by the Federal Trademark Dilution Act of 1995 (15 U.S.C.

25   §§ 1051 et seq.). This Court has jurisdiction over such claims pursuant to 28 U.S.C. §§ 1338(a)

26   and 1338(b) (trademark and unfair competition); 28 U.S.C. § 1331 (federal question); and 15 U.S.C.

27   § 1121 (Lanham Act). This Court has supplemental jurisdiction over the remaining state law claims

28   under 28 U.S.C. § 1367.

     COMPLAINT – Case No. 3:18-cv-07447                                                                 -1-
             Case 3:18-cv-07447-WHO Document 1 Filed 12/11/18 Page 2 of 13



1            2.      LS&Co. is informed and believes venue is proper in this Court under 28 U.S.C.
2    § 1391(b) because Desigual transacts affairs in this district and because a substantial part of the
3    events giving rise to the claims asserted arose in this district.
4            3.      Intra-district assignment to any division of the Northern District is proper under
5    Local Rule 3-2(c) and the Assignment Plan of this Court as an “Intellectual Property Action.”
6                                                     PARTIES
7            4.      LS&Co. is a Delaware corporation with its principal place of business at Levi’s Plaza,
8    1155 Battery Street, San Francisco, California 94111. Operating since approximately the 1850s,
9    LS&Co. is one of the oldest and best known apparel companies in the world. It manufactures,
10   markets, and sells a variety of apparel, including its traditional LEVI’S® brand products.
11           5.      LS&Co. is informed and believes that Defendant NTS W. USA, LLC is a limited
12   liability company registered in Delaware with its principal place of business at 958 Avenue of the
13   Americas, 4th Floor, New York, New York 10001. LS&Co. is informed and believes that NTS W.
14   USA distributes and/or sells, or has distributed and/or sold, DESIGUAL brand garments at retail,
15   including, without limitation, www.desigual.com, throughout the United States, including in this
16   judicial district. LS&Co. is further informed and believes that NTS W. USA has authorized,
17   directed, and/or actively participated in the wrongful conduct alleged herein.
18                     FACTS AND ALLEGATIONS COMMON TO ALL CLAIMS
19   LS&Co.’s Arcuate Stitching Design Trademark
20           6.      LS&Co. marks its LEVI’S® brand products with a set of trademarks that are famous
21   around the world. For many years prior to the events giving rise to this Complaint and continuing
22   to the present, LS&Co. annually has spent great amounts of time, money, and effort advertising and
23   promoting the products on which its trademarks are used and has sold many millions of these
24   products all over the world, including throughout the United States and in California. Through these
25   investments and large sales, LS&Co. has created considerable goodwill and a reputation for quality
26   products. LS&Co. continuously has used these trademarks, some for well over a century, to
27   distinguish its products.
28   / / /

     COMPLAINT – Case No. 3:18-cv-07447                                                                    -2-
             Case 3:18-cv-07447-WHO Document 1 Filed 12/11/18 Page 3 of 13



1            7.     Most of LS&Co.’s trademarks are federally registered; all are in full force and effect,
2    valid and protectable, and exclusively owned by LS&Co. LS&Co. continuously has used each of its
3    trademarks, from the registration date or earlier, until the present and during all time periods relevant
4    to LS&Co.’s claims.
5            8.     Among its marks, LS&Co. owns the famous Arcuate Stitching Design Trademark
6    (the “Arcuate trademark”), which consists of a distinctive pocket stitching design that is the oldest
7    known apparel trademark in the United States still in continuous use. LS&Co. has used the Arcuate
8    trademark continuously since 1873 in interstate commerce on clothing products. LS&Co. first used
9    the Arcuate trademark on jeans and later used it on other products as well.
10           9.     LS&Co. owns, among others, the following United States and California
11   Registrations for its Arcuate trademark, attached as Exhibit A. These registrations have become
12   incontestable under the provisions of 15 U.S.C. § 1065.
13                  a.      U.S. Registration No. 404,248 (first used as early as 1873;
14                          registered November 16, 1943);
15                  b.      U.S. Registration No. 1,139,254 (first used as early as 1873;
16                          registered September 2, 1980);
17                  c.      U.S. Registration No. 2,794,649 (first used as early as 1873;
18                          registered December 16, 2003); and
19                  d.      California Registration No. 088399 (first used as early as 1873;
20                          registered August 24, 1988).
21           10.    The Arcuate trademark is valid and protectable, and exclusively owned by LS&Co.
22   The Arcuate trademark is famous and is recognized around the world and throughout the United
23   States by consumers as signifying authentic, high quality LEVI’S® jeans. The Arcuate trademark
24   became famous prior to Desigual’s conduct that is the subject of this Complaint.
25           11.    Examples of LS&Co.’s use of its Arcuate trademark on LEVI’S® jeans are attached as
26   Exhibit B.
27   / / /
28   / / /

     COMPLAINT – Case No. 3:18-cv-07447                                                                   -3-
             Case 3:18-cv-07447-WHO Document 1 Filed 12/11/18 Page 4 of 13



1    Desigual’s Infringement of LS&Co.’s Arcuate Stitching Design Trademark
2            12.    Beginning at some time in the past and continuing until the present, Desigual has
3    manufactured, sourced, promoted, and/or sold garments bearing one or more identical or
4    substantially indistinguishable imitations of LS&Co.’s federally registered Arcuate trademark.
5            13.    LS&Co. is informed and believes that Desigual has manufactured, sourced,
6    promoted, and/or sold jackets and other garments that include altered portions of Levis® jeans,
7    including portions that retain LS&Co.’s Arcuate trademark (the “Desigual Counterfeit Design”).
8    Though it has altered LS&Co. products and retained LS&Co.’s famous Arcuate trademark, Desigual
9    has applied its own brand to the finished products that it markets and sells, titled Desigual’s “Iconic
10   Jacket.” The retention of LS&Co.’s Arcuate trademark constitutes counterfeit use of the mark, and
11   is likely to confuse consumers about the source of Desigual’s products and/or a relationship between
12   the Desigual and LS&Co. Images of Desigual’s products bearing the Desigual Counterfeit Design
13   are attached to this Complaint as Exhibit C, and included below.
14

15

16

17

18
19
20

21

22

23

24

25

26

27   / / /
28   / / /

     COMPLAINT – Case No. 3:18-cv-07447                                                                  -4-
             Case 3:18-cv-07447-WHO Document 1 Filed 12/11/18 Page 5 of 13



1

2
3

4

5

6

7
8

9

10

11

12

13

14

15

16

17

18
19
20

21

22

23

24

25           14.    LS&Co. is informed and believes that Desigual has manufactured, promoted, and
26   sold substantial quantities of products bearing the Desigual Counterfeit Design, and has obtained
27   and continues to obtain substantial profits from these sales.
28   / / /

     COMPLAINT – Case No. 3:18-cv-07447                                                                  -5-
             Case 3:18-cv-07447-WHO Document 1 Filed 12/11/18 Page 6 of 13



1            15.     Desigual’s actions have caused and will cause LS&Co. irreparable harm for which
2    money damages and other remedies are inadequate. Unless Desigual is restrained by this Court, it
3    will continue and/or expand its illegal activities and otherwise continue to cause great and irreparable
4    damage and injury to LS&Co. by, among other things:
5                    a.      Depriving LS&Co. of its statutory rights to use and control use
6                            of its trademarks;
7                    b.      Creating a likelihood of confusion, mistake, and deception
8                            among consumers and the trade as to the source of the infringing
9                            products;
10                   c.      Causing the public falsely to associate LS&Co. with Defendant
11                           and/or DESIGUAL brand products, or vice versa;
12                   d.      Causing incalculable and irreparable damage to LS&Co.’s
13                           goodwill and diluting the capacity of its trademarks to
14                           differentiate LEVI’S® products from others; and
15                   e.      Causing LS&Co. to lose sales of its genuine products.
16           16.     Accordingly, in addition to other relief sought, LS&Co. is entitled to injunctive relief
17   against Desigual, its affiliates, licensees, subsidiaries, and all persons acting in concert with it.
18                                              FIRST CLAIM
                                 FEDERAL TRADEMARK INFRINGEMENT
19                                (15 U.S.C. §§ 1114-1117; Lanham Act § 32)
20           17.     LS&Co. realleges and incorporates by reference each of the allegations contained in
21   paragraphs 1 through 16 of this Complaint.
22           18.     Without LS&Co.’s consent, Desigual has used, in connection with the sale, offering
23   for sale, distribution, or advertising of its products, designs that infringe upon LS&Co.’s registered
24   Arcuate trademark.
25           19.     These acts of trademark infringement have been committed with the intent to cause
26   confusion, mistake, or deception, and are in violation of 15 U.S.C. § 1114.
27   / / /
28   / / /

     COMPLAINT – Case No. 3:18-cv-07447                                                                      -6-
             Case 3:18-cv-07447-WHO Document 1 Filed 12/11/18 Page 7 of 13



1            20.    As a direct and proximate result of Desigual’s infringing activities, LS&Co. is
2    entitled to recover Desigual’s unlawful profits and LS&Co.’s substantial damages under 15 U.S.C.
3    § 1117(a).
4            21.    Desigual’s infringement of LS&Co.’s Arcuate trademark has been intentional, and
5    constitutes an exceptional case, entitling LS&Co. to treble the amount of its damages and Desigual’s
6    profits, and to an award of attorneys’ fees under 15 U.S.C. § 1117(a).
7            22.    LS&Co. is entitled to injunctive relief pursuant to 15 U.S.C. § 1116(a).
8                                               SECOND CLAIM
                                      FEDERAL UNFAIR COMPETITION
9                              (False Designation of Origin and False Description)
                                    (15 U.S.C. § 1125(a); Lanham Act § 43(a))
10

11           23.    LS&Co. realleges and incorporates by reference each of the allegations contained
12   in paragraphs 1 through 22 of this Complaint.
13           24.    Desigual’s use of the Desigual Counterfeit Design tends falsely to describe Desigual’s
14   products within the meaning of 15 U.S.C. § 1125(a)(1). Desigual’s conduct is likely to cause confu-
15   sion, mistake, or deception by or in the public as to the affiliation, connection, association, origin,
16   sponsorship, or approval of Desigual’s products, to the detriment of LS&Co. and in violation of
17   15 U.S.C. § 1125(a)(1).
18           25.    As a direct and proximate result of Desigual’s infringing activities, LS&Co. is
19   entitled to recover Desigual’s unlawful profits and LS&Co.’s substantial damages under 15 U.S.C.
20   § 1117(a).
21           26.    Desigual’s infringement of LS&Co.’s Arcuate trademark has been intentional, and
22   constitutes an exceptional case, entitling LS&Co. to treble the amount of its damages and Desigual’s
23   profits, and to an award of attorneys’ fees under 15 U.S.C. § 1117(a).
24           27.    LS&Co. is entitled to injunctive relief pursuant to 15 U.S.C. § 1116(a).
25   / / /
26   / / /
27   / / /
28   / / /

     COMPLAINT – Case No. 3:18-cv-07447                                                                    -7-
             Case 3:18-cv-07447-WHO Document 1 Filed 12/11/18 Page 8 of 13



1                                              THIRD CLAIM
                               FEDERAL DILUTION OF FAMOUS MARKS
2                                (Trademark Dilution Revision Act of 2006)
                                  (15 U.S.C. § 1125(c); Lanham Act § 43(c))
3

4            28.    LS&Co. realleges and incorporates by reference each of the allegations contained

5    in paragraphs 1 through 27 of this Complaint.

6            29.    LS&Co.’s Arcuate trademark is distinctive and famous within the meaning of the

7    Trademark Dilution Revision Act of 2006, 15 U.S.C. § 1125(c), and was distinctive and famous

8    prior to Desigual’s conduct as alleged in this Complaint.

9            30.    Desigual’s conduct is likely to cause dilution of LS&Co.’s Arcuate trademark

10   by diminishing its distinctiveness in violation of the Trademark Dilution Revision Act of 2006,

11   15 U.S.C. § 1125(c).

12           31.    LS&Co. is entitled to injunctive relief pursuant to 15 U.S.C. §§ 1116(a) and 1125(c).

13                                            FOURTH CLAIM
                              FEDERAL TRADEMARK COUNTERFEITING
14                            ((15 U.S.C. §§ 1114-1117; Lanham Act § 32(1)(a))
15           32.    LS&Co. realleges and incorporates by reference each of the allegations contained

16   in paragraphs 1 through 31 of this Complaint.

17           33.    Desigual has—on the same goods encompassed by LS&Co.’s federal registrations,

18   including as an example Registration No. 1,139,254—used marks that are identical to, or sub-

19   stantially indistinguishable from, the federally registered Arcuate trademark.

20           34.    Desigual’s actions demonstrate an intentional, willful, and malicious intent to

21   counterfeit LS&Co.’s federally registered trademarks in violation of 15 U.S.C. § 1116(d).

22           35.    Because Desigual has caused, and is likely to continue causing, substantial injury

23   to the public and to LS&Co. for which LS&Co. has no adequate remedy at law, and because this is

24   an exceptional case, LS&Co. is entitled to statutory damages and reasonable attorneys’ fees under

25   15 U.S.C. § 1117(c), as well as seizure of the counterfeit goods under 15 U.S.C. § 1116.

26   / / /
27   / / /
28   / / /

     COMPLAINT – Case No. 3:18-cv-07447                                                                  -8-
             Case 3:18-cv-07447-WHO Document 1 Filed 12/11/18 Page 9 of 13



1                                          FIFTH CLAIM
                    CALIFORNIA TRADEMARK INFRINGEMENT AND DILUTION
2                          (Cal. Bus. & Prof. Code §§ 14245, 14247, 14250)
3            36.    LS&Co. realleges and incorporates by reference each of the allegations contained

4    in paragraphs 1 through 35 of this Complaint.

5            37.    Desigual’s infringement of LS&Co.’s Arcuate trademark is likely to cause consumer

6    confusion and dilution of LS&Co.’s marks in violation of California Business & Professions Code

7    sections 14245 and 14247.

8            38.    Desigual has infringed and diluted LS&Co.’s Arcuate trademark with knowledge and

9    intent to cause confusion, mistake, or deception.

10           39.    Desigual’s conduct is aggravated by that kind of willfulness, wantonness, malice,

11   and conscious indifference to the rights and welfare of LS&Co. for which California law allows

12   the imposition of exemplary damages.

13           40.    Pursuant to California Business & Professions Code sections 14247 and 14250,

14   LS&Co. is entitled to injunctive relief and damages in the amount of three times Desigual’s profits

15   and three times all damages suffered by LS&Co. by reason of Desigual’s manufacture, use, display,

16   or sale goods bearing the Desigual Counterfeit Design.

17                                    SIXTH CLAIM
              CALIFORNIA UNFAIR, UNLAWFUL, AND FRAUDULENT COMPETITION
18                            (Cal. Bus. & Prof. Code § 17200)
19           41.    LS&Co. realleges and incorporates by reference each of the allegations contained

20   in paragraphs 1 through 40 of this Complaint.

21           42.    Desigual’s conduct as alleged in this Complaint constitutes “unlawful, unfair or

22   fraudulent business act[s] or practice[s] and unfair, deceptive, untrue or misleading advertising”

23   within the meaning of California Business & Professions Code section 17200.

24           43.    As a consequence of Desigual’s acts of unlawful, unfair, and/or fraudulent compe-

25   tition, LS&Co. is entitled to injunctive relief preventing the conduct alleged in this Complaint.

26   / / /
27   / / /
28   / / /

     COMPLAINT – Case No. 3:18-cv-07447                                                                   -9-
             Case 3:18-cv-07447-WHO Document 1 Filed 12/11/18 Page 10 of 13



1                                         PRAYER FOR JUDGMENT
2            WHEREFORE, LS&Co. prays that this Court grant it the following relief:
3            44.    Adjudge that LS&Co.’s Arcuate trademark has been infringed by Desigual in
4    violation of LS&Co.’s rights under common law, 15 U.S.C. § 1114, and/or California law;
5            45.    Adjudge that Desigual has competed unfairly with LS&Co. in violation of LS&Co.’s
6    rights under common law, 15 U.S.C. § 1125(a), and/or California law;
7            46.    Adjudge that Desigual’s activities are likely to dilute LS&Co.’s famous Arcuate
8    trademark in violation of LS&Co.’s rights under common law, 15 U.S.C. § 1125(c), and/or
9    California law;
10           47.    Adjudge that Desigual has promoted, distributed, offered and/or sold products bearing
11   counterfeit reproductions of LS&Co.’s federally registered Arcuate trademark;
12           48.    Adjudge that Desigual, its agents, employees, attorneys, successors, assigns, affiliates,
13   and joint venturers, and any person(s) in active concert or participation with it, and/or any person(s)
14   acting for, with, by, through, or under it, be enjoined and restrained at first during the pendency of
15   this action and thereafter permanently from:
16                  a.      Manufacturing, producing, sourcing, importing, selling, offering for sale,
17   distributing, advertising, or promoting any goods or services that bear reproductions of LS&Co.’s
18   Arcuate trademark, or any trademarks that are substantially similar to the Arcuate trademark;
19                  b.      Manufacturing, producing, sourcing, importing, selling, offering for sale,
20   distributing, advertising, or promoting any goods that display any words or symbols that so resemble
21   LS&Co.’s Arcuate trademark as to be likely to cause confusion, mistake, or deception, on or in
22   connection with any product that is not authorized by or for LS&Co., including, without limitation,
23   any product that bears the Desigual Counterfeit Design which is the subject of this Complaint and for
24   which Desigual is responsible, or any other approximation of LS&Co.’s trademarks;
25                  c.      Using any word, term, name, symbol, device, or combination thereof that
26   causes or is likely to cause confusion, mistake, or deception as to the affiliation or association of
27   Desigual or its products with LS&Co., or as to the origin of Desigual’s goods, or any false designation
28   / / /

     COMPLAINT – Case No. 3:18-cv-07447                                                                      - 10 -
           Case 3:18-cv-07447-WHO Document 1 Filed 12/11/18 Page 11 of 13



1    of origin, false or misleading description or representation of fact, or any false or misleading
2    advertising;
3                   d.      Further infringing the rights of LS&Co. in and to any of its trademarks in
4    its LEVI’S® brand products or otherwise damaging LS&Co.’s goodwill or business reputation;
5                   e.      Further diluting the Arcuate trademark;
6                   f.      Otherwise competing unfairly with LS&Co. in any manner; and
7                   g.      Continuing to perform in any manner whatsoever any of the other acts
8    complained of in this Complaint;
9           49.     Adjudge that Desigual be required immediately to supply LS&Co.’s counsel with
10   a complete list of individuals and entities from whom or which it purchased, and to whom or
11   which it sold, offered for sale, distributed, advertised, or promoted, infringing products as alleged
12   in this Complaint;
13          50.     Adjudge that Desigual be required immediately to deliver to LS&Co.’s counsel its
14   entire inventory of infringing and/or counterfeit products, including, without limitation, jackets and
15   any other clothing, packaging, labeling, advertising and promotional material, and all plates,
16   patterns, molds, matrices, and other material for producing or printing such items, that are in its
17   possession or subject to its control and that infringe LS&Co.’s trademarks as alleged in this
18   Complaint;
19          51.     Adjudge that Desigual, within thirty (30) days after service of the judgment
20   demanded herein, be required to file with this Court and serve upon LS&Co.’s counsel a written
21   report under oath setting forth in detail the manner in which they have complied with the judgment;
22          52.     Adjudge that LS&Co. recover from Desigual statutory damages for Desigual’s use
23   of counterfeit copies of LS&Co.’s federally registered trademarks, and that LS&Co. recover its
24   damages and lost profits from Desigual, as well as Desigual’s profits, in an amount to be proven
25   at trial, as well as punitive damages under California law;
26          53.     Adjudge that Desigual be required to account for any profits that are attributable to
27   its illegal acts, and that LS&Co. be awarded (1) Desigual’s profits and (2) all damages sustained by
28   LS&Co., under 15 U.S.C. § 1117, plus prejudgment interest;

     COMPLAINT – Case No. 3:18-cv-07447                                                                    - 11 -
           Case 3:18-cv-07447-WHO Document 1 Filed 12/11/18 Page 12 of 13



1              54.   Adjudge that the amounts awarded to LS&Co. pursuant to 15 U.S.C. § 1117 shall be
2    trebled;
3              55.   Order an accounting of and impose a constructive trust on all of Desigual’s funds and
4    assets that arise out of Desigual’s infringing activities;
5              56.   Adjudge that LS&Co. be awarded its costs and disbursements incurred in connection
6    with this action, including LS&Co.’s reasonable attorneys’ fees and investigative expenses; and
7              57.   Adjudge that all such other relief be awarded to LS&Co. as this Court deems just and
8    proper.
9

10   Dated: December 11, 2018                            Respectfully submitted,
11                                                       KILPATRICK TOWNSEND & STOCKTON LLP
12

13                                                       By:              /s/ Ryan T. Bricker
                                                                              Ryan T. Bricker
14
                                                         Attorneys for Plaintiff
15                                                       LEVI STRAUSS & CO.
16

17

18
19
20

21

22

23

24

25

26

27

28

     COMPLAINT – Case No. 3:18-cv-07447                                                                - 12 -
           Case 3:18-cv-07447-WHO Document 1 Filed 12/11/18 Page 13 of 13



1                                         DEMAND FOR JURY TRIAL
2            LS&Co. demands that this action be tried to a jury.

3

4    Dated: December 11, 2018                         Respectfully submitted,
5                                                     KILPATRICK TOWNSEND & STOCKTON LLP
6

7                                                     By:              /s/ Ryan T. Bricker
                                                                           Ryan T. Bricker
8
                                                      Attorneys for Plaintiff
9                                                     LEVI STRAUSS & CO.

10

11

12   71336674V.1

13

14

15

16

17

18
19
20

21

22

23

24

25

26

27

28

     COMPLAINT – Case No. 3:18-cv-07447                                                      - 13 -
